Daniel, J.
It was the duty of the sheriff, after he received the note for collection, to have had a judgment rendered on it, and an execution issued against Johnson in a reasonable time. And then it was his duty to have gone to the house of Johnson, in search of property to levy on. If the sheriff had pursued this course, he must have found property, worth as much as the amount of the execution. He had no right to return nulla bona, without making any effort to find property at the residence of the defendant in the execution, or making any demad of payment or enquiry for p'roperty. The general report, that Johnson was insolvent, did not excuse the sheriff in his negligence. We may be very certain, that, if the debt had been the sheriff’s own, he would have made inquiries, which would have led to the seizure and sale of the debtor’s property. We think the judgment must be affirmed.
Per Curiam. Judgment affirmed.